                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

MASTODON DESIGN LLC                 )
                                    )
            Plaintiff,              )
v.                                  )                    Civil Action No. 1:19-cv-1339 LO/TCB
                                    )
VIZOCOM ICT LLC,                    )
                                    )
            Defendant.              )
____________________________________)

                                   ORDER OF DISMISSAL

          THIS MATTER having come before the Court upon the representation of the parties

hereto, as evidenced by the signature of their respective counsel below, that upon entry of the

Stipulated Injunction the parties have reached a complete settlement of all the issues in the

Complaint, it is therefore Ordered that this matter be

          DISMISSED with prejudice.

          SO ORDERED on this _____ day of _______________, 2019.

                                              ______________________________
                                              Judge Liam O’Grady
                                              United States District Judge


Agreed:

/s/ Richard C. Sullivan, Jr.                         /s/ Travis Pittman
Richard C. Sullivan, Jr. (VSB 27907)                 Travis Pittman, Esquire (VSB 84315)
Jonathan M. Harrison, II (VSB 92911)                 Holmes Pittman & Haraguchi, LLP
BEAN, KINNEY & KORMAN, P.C.                          P.O. Box 380
2311 Wilson Blvd, Suite 500                          Chester, MD
Arlington, VA 22201                                  T: (202) 329-3558
703.525.4000                                         jtpittman@hphattorneys.com
Fax: 703.525.2207                                    Counsel for Vizocom ICT LLC
rsullivan@beankinney.com
jharrison@beankinney.com
Counsel for Mastodon Design LLC



01476577-2
